                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

SHANNON STARK et al.                             §
                                                 §
v.                                               §            NO. 1:19-CV-041-LY
                                                 §
JONATHAN KOHRS, et al.                           §

                                             ORDER

       Before the Court is the above-entitled cause of action. Plaintiffs Shannon Stark, Shiloh Stark,

d/b/a Obsidian Properties & Management, LLC, are proceeding pro se. This Court previously entered

an Order, informing Plaintiffs that:

       All claims in this case are based on monies provided by Obsidian, organized as an
       LLC, to RealState and JSS. Dkt. No. 19, Ex. A; Dkt. No. 1. No individual claims are
       pled by the Starks. However, the pleadings and motions in this case are being filed
       by Shiloh Stark, who is currently incarcerated in federal prison. Shiloh Stark and
       Shannon Stark, are not licensed attorneys, and thus neither may represent Obsidian.
       Obsidian must be represented by licensed counsel. In light of this, the Court
       ORDERS Obsidian Properties & Management, LLC, to OBTAIN COUNSEL and
       NOTIFY the Court of the name of that counsel within 30 days of the date of this
       Order.

Dkt. No. 26. Instead of complying with the Court’s Order, Plaintiff Shiloh Stark now files a Motion

to Amend Pursuant to FRCP 15(a). Dkt. No. 27. Stark moves to amend the Complaint, asserting he

will drop claims brought on behalf of Obsidian Properties & Management, LLC, and proceed only

on individual claims brought by himself, and his sister Shannon Stark. Defendants have not filed a

response.

       Federal Rule of Civil Procedure 15(a) provides that leave to amend “shall be freely given

when justice so requires.” A federal court has discretion to deny a motion to amend when that

amendment would be futile. Foman v. Davis, 371 U.S. 178, 182 (1962); Martin’s Herend Imports,

Inc. v. Diamond & Gem Trading U.S. Am. Co., 195 F.3d 765, 771 (5th Cir. 1999).
          Reviewing his Motion to Amend, Dkt. No. 27, and First Amended Complaint, Dkt. No. 28,

Shiloh Stark, as the only signatory, attempts to represent the interests of not only himself, but also

those his sister Shannon Stark, which he cannot do.1 Moreover, although he characterizes the claims

in the First Amended Complaint as now brought on his own behalf and that of Shannon Stark, he

has merely re-packaged claims belonging to Obsidian Properties & Management, LLC as individual

claims.

          All claims brought in this case to date are based upon a loan agreement between Obsidian

Properties and Management, LLC, and RealState Investments, LLC; and a separate agreement

through which Obsidian Properties and Management, LLC, and RealState funded a joint

venture—JSS Enterprises, LLC—agreeing to share the profits.2 So far, the Starks have failed to

assert any individual claims, as their claims have been based upon contracts signed in their capacities

as corporate representatives of Obsidian Properties and Management, LLC. In sum, they are not

individual parties to the contracts upon which they base their claims. All claims are based on

contracts entered into between the corporate parties.

          1
         U.S.C. § 1654 authorizes a litigant to proceed in federal court as his or her own counsel, but
individuals who do not hold a law license may not represent other parties. See Martin v. City of
Alexandria, 198 F. App'x. 344, 346 (5th Cir. 2006) (citing Iannaccone v. Law, 142 F.3d 553, 558
(2d Cir. 1998) (“[B]ecause pro se means to appear for one’s self, a person may not appear on another
person’s behalf in the other’s cause”). Therefore, not only can Shiloh Stark not represent Obsidian
Properties and Management, LLC, he cannot represent Shannon Stark. While a court should be
“appropriately lenient” with a party who is proceeding pro se, the “right of self-representation does
not exempt a party from compliance with relevant rules of procedural and substantive law.” Hulsey
v. Texas, 929 F.2d 168, 171 (5th Cir. 1991) (quoting Birl v. Estelle, 660 F.2d 592, 593 (5th Cir.
1981)). Stark is ORDERED to refrain from filing pleadings on behalf of Shannon Stark or other
individuals, as well as corporate entities.
          2
        JSS Enterprises, LLC, is a Missouri Limited Liability Company, and its Article of
Organization contain a Missouri choice of law provision. Dkt. No. 17-1 at 8. The Loan Agreement
between Obsidian Properties and Management, LLC, and RealState Investments, LLC also contains
a Missouri choice of law provision. Dkt. No 17-1 at 24.

                                                  2
        In order to have standing to sue for breach of contract, “the plaintiff must either be in privity

of contract with the defendant or be a third-party beneficiary entitled to enforce the contract.” United

Neurology, P.A. v. Hartford Lloyd’s Ins. Co., 101 F. Supp.3d 584, 591-92 (S.D. Tex. 2015). Privity

of contract exists when the plaintiff and defendant have a valid contract with each other or when a

party has a contract with a defendant that is then assigned to the plaintiff. Allan v. Nersesova, 307

S.W.3d 564, 571 (Tex. App.-Dallas 2010, no pet.); see also Owens v. Unified Investigations &

Sciences, Inc., 166 S.W.3d 89, 92 (Mo. App. E.D. 2005). The Starks are not signatories to the

contracts in issue, are not in privity, have not pled they qualify as third party beneficiaries, and do

not have individual standing to sue for breach of either contract in issue.

        Moreover, even to the extent the Starks attempt to couch their claims as fraud claims, rather

than breach of contract claims, those claims are based upon actions of the corporate entities.

Plaintiffs assert that Kohrs defrauded them when he transferred funds out of the JSS entity to the

RealState entity, and then used those funds for his own purposes and to support his lifestyle.

However, Plaintiffs have pled that all monies in JSS were placed there by Obsidian Properties and

Management, LLC, and not the Starks as individuals. The Starks cannot make out individual fraud

claims about monies owed to Obsidian Properties and Management, LLC. See Wingate v. Hajdik,

795 S.W.2d 717, 719–20 (Tex.1990) (holding that claims for fraud and breach of fiduciary duty

belong to the corporation and not the shareholder); Warren v. Mercantile Bank of St. Louis, 11

S.W.3d 621, 622-23 (Mo. Ct. App. 1999) (under Missouri law, “misrepresentation claims based

upon . . . statements made to the officers or sole shareholders of a corporation belong to the

corporation, not the individual officers or sole shareholders.”). Thus the Starks lack standing to bring

fraud claims based upon injuries caused to Obsidian Properties and Management, LLC.



                                                   3
        Because the Starks do not have standing to bring their claims against Defendants in their

individual capacities, granting leave to amend would be futile. Accordingly, the Court DENIES

Stark’s Motion to Amend Pursuant to FRCP 15(a) (Dkt. No. 27).

        In the motion for leave to amend, Shiloh Stark requests that if the Court denies his motion,

Obsidian Properties and Management, LLC, be allowed additional time to secure counsel. The

current deadline to secure counsel is January 23, 2020, which was a full month from the date of this

Court’s prior Order. Although that is more than adequate time, the Court GRANTS IN PART the

motion to extend and ORDERS Obsidian Properties and Management, LLC, to OBTAIN

COUNSEL AND NOTIFY THE COURT by February 10, 2020. A failure of counsel to appear

by this deadline will result in the dismissal of the case. See Rowland and Donovan v. Road Rangers

Country Junction, Inc., 736 F.2d 1004, 1005 (5th Cir. 1984) (per curiam) (holding that when a

corporation declines to hire counsel to represent it, the court may dismiss its claims if it is a plaintiff,

or strike its defenses if it is a defendant).

        SIGNED this 13th day of January, 2020.




                                                _____________________________________
                                                ANDREW W. AUSTIN
                                                UNITED STATES MAGISTRATE JUDGE




                                                     4
